NO. 07-05-0161-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL C

                                       NOVEMBER 7, 2005
                                ______________________________

                                         RIORDAN LYNN HILL,

                                                                             Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                           Appellee
                             _________________________________

                 FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                           NO. 6545; HON. LEE WATERS, PRESIDING
                             _______________________________

                                     Memorandum Opinion
                               _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

      Riordan Lynn Hill, appellant, appeals the adjudication of his guilt for burglary and

the accompanying two year sentence.1 Through one issue, appellant contends that the

trial court erred in admitting evidence of extraneous offenses during the hearing to

adjudicate guilt and assess punishment. We overrule the issue and affirm the judgment.




      1
          The adjudication of appellant’s guilt for the crime had originally been deferred.
       The evidence in question pertained to his ingestion of controlled substances while

on community supervision. The evidence was proffered through two witnesses. The first

was appellant’s probation officer who testified about the results of a urinalysis. Because

the witness had neither administered the test nor supervised the chemical analysis of the

urine obtained from appellant, her testimony was allegedly hearsay and its admission

violated his rights of confrontation.

       The second witness, a local police officer, was asked to reiterate comments made

to him by appellant’s girlfriend. The officer encountered the female in response to a police

dispatch. The female had apparently suffered an assault. And, while conversing with the

officer she stated that appellant “had been using meth and been up for three days and

when they got home he was agitated and highly paranoid.” The woman further described

appellant as “‘wired like an eight-day clock.’” This too was hearsay, according to appellant.

       To the extent that appellant’s complaint involves the use of the evidence by the trial

court to decide whether to adjudicate appellant’s guilt, we have no jurisdiction to consider

the allegations. It is well settled that one cannot appeal the decision to adjudicate guilt.

TEX . CODE CRIM . PROC . ANN . art. 42.12, §5(b) (Vernon Supp. 2005). And, considering that

evidence to determine whether to grant the State’s motion and adjudicate guilt is part and

parcel of the decision to adjudicate.

       Yet, this does not bar one from appealing issues regarding punishment after guilt

is adjudicated. Vidaurri v. State, 49 S.W.3d 880, 885 (Tex. Crim. App. 2001). And,

because the trial court held a unitary proceeding, that is, it considered the question about

adjudicating guilt in tandem with the issue of punishment, appellant suggests that the



                                             2
purported hearsay affected the punishment ultimately levied. That is a matter that we can

address. Id.

       Now, in addressing whether the supposed hearsay affected the punishment levied

by the trial court, we discover that appellant did not object to that testimony indicating that

he “had been using meth and been up for three days.” Thus, it was admitted for all

purposes.    See Poindexter v. State, 153 S.W.3d 402, 406-07 (Tex. Crim. App. 2005).

And, since it addressed the very same subject about which the probation officer testified

when discussing the urinalysis, i.e. appellant’s use of controlled substances, one can

reasonably conclude that the former was cumulative of the latter.             Given this, the

admission, without objection, of the officer’s testimony rendered harmless any error that

may have arisen by admitting the urinalysis results. Chapman v. State, 150 S.W.3d 809,

814 (Tex. App.–Houston [14th Dist.] 2004, pet. ref’d) (holding that any error arising from the

admission of evidence is rendered harmless when like evidence is admitted without

objection elsewhere at trial).

       Having overruled appellant’s issue, we affirm the judgment of the trial court.



                                                          Brian Quinn
                                                          Chief Justice

Do not publish.




                                              3